DeviN, C. J.
Tbe plaintiff bas brought forward in bis assignments of error several exceptions noted during tbe trial to rulings of tbe court in tbe admission and rejection of testimony. We bave examined each of these exceptions and find them insufficient to warrant setting aside tbe verdict and judgment and awarding a new trial. Tbe burden is upon tbe appellant not only to show error but also to make it appear that the result was materially affected thereby to bis hurt. Garland v. Penegar, 235 N.C. 517, 70 S.E. 2d 486; Call v. Stroud, 232 N.C. 478, 61 S.E. 2d 342.
Plaintiff excepted to the admission in evidence of an unsigned proposed contract, which it bad been testified was drawn up at tbe time, setting out tbe terms of tbe agreement as contended by defendants. Tbe exception is without merit as tbe paper was competent to corroborate tbe defendants’ testimony as to what the oral agreement was. There was no request that tbe restricted purpose of tbe testimony be stated to tbe jury. Rule 21.
Plaintiff also assigns error in that tbe defendants in their cross-examination of tbe plaintiff were permitted to show that after be bad been denied share in tbe business as partner plaintiff, in application for unemployment compensation, stated bis last place of employment was with Smoky Mountain Fibre Company. This evidence, which was admitted without objection, was competent in contradiction of plaintiff’s testimony and bis contention that bis relation to tbe company was that of partner. While tbe cross-examination was somewhat prolonged and tbe objectionable phrase “rocking chair money” was used in some of tbe questions, there was no objection by plaintiff to any of tbe questions or answers until after a number of questions about tbe matter bad been propounded and answered, it was noted, “Plaintiff objects to tbe above line of questions.” There was no request that any of tbe questions or answers which bad been admitted without objection be stricken. We perceive no just ground of complaint on this score.
Tbe other exceptions to other matters of evidence not herein discussed, we think, present no substantial ground for disturbing tbe result.
Plaintiff also noted exception to portions of tbe judge’s charge to tbe jury, but none of them can be sustained.
Tbe verdict on tbe second issue would seem to negative also tbe defendants’ contention that tbe contract between tbe parties was one of employment. But tbe second issue was addressed to tbe defendants’ pleading *432which, attempted to set up a counterclaim against the plaintiff. Apparently, for the purpose of negativing the counterclaim, the jury answered the issue “No.” The defendants have not appealed. The plaintiff cannot complain. The rule is that the verdict may be interpreted and given significance by reference to the pleadings, evidence and charge of the court. White v. Price, ante, 347; Jernigan v. Jernigan, 226 N.C. 204, 37 S.E. 2d 493.
The determinative issue was one of fact, whether the agreement between the parties was for a partnership or for employment. The jury, after hearing all the evidence and the charge of the court, decided the parties did not enter into a contract of partnership. The trial judge approved. This must write finis to the plaintiff’s claim.
In the trial we find
No error.